2008 Discharge (debate)
The next item is the joint debate on the following:
the report by Mr Liberadzki, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section III - Commission and executive agencies (SEC(2009)1089 - C7-0172/2009 -,
the report by Mrs Ayala Sender, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the Seventh, Eighth, Ninth and Tenth European Development Funds for the financial year 2008 - C7-0171/2009 -,
the report by Mr Staes, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section I - European Parliament (SEC(2009)1089 - C7-0173/2009 -,
the report by Mr Czarnecki, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section II - Council (SEC(2009)1089 - C7-0174/2009 -,
the report by Mr Czarnecki, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section IV - Court of Justice (SEC(2009)1089 - C7-0175/2009 -,
the report by Mr Czarnecki, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section V - Court of Auditors (SEC(2009)1089 - C7-0176/2009 -,
the report by Mr Czarnecki, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section VI - Economic and Social Committee (SEC(2009)1089 - C7-0177/2009 -,
the report by Mr Czarnecki, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section VII - Committee of the Regions (SEC(2009)1089 - C7-0178/2009 -,
the report by Mr Czarnecki, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section VIII - European Ombudsman (SEC(2009)1089 - C7-0179/2009 -,
the report by Mr Czarnecki, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section IX - European Data Protection Supervisor (SEC(2009)1089 - C7-0180/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on the 2008 discharge: performance, financial management and control of EU agencies,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the Translation Centre for the Bodies of the European Union for the financial year 2008 (SEC(2009)1089 - C7-0188/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Centre for the Development of Vocational Training for the financial year 2008 (SEC(2009)1089 - C7-0181/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Police College for the financial year 2008 (SEC(2009)1089 - C7-0198/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the Community Fisheries Control Agency for the financial year 2008 (SEC(2009)1089 - C7-0201/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Agency for Reconstruction for the financial year 2008 (SEC(2009)1089 - C7-0183/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Aviation Safety Agency for the financial year 2008 (SEC(2009)1089 - C7-0193/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Centre for Disease Prevention and Control for the financial year 2008 (SEC(2009)1089 - C7-0195/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Chemicals Agency for the financial year 2008 (SEC(2009)1089 - C7-0202/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Environment Agency for the financial year 2008 (SEC(2009)1089 - C7-0186/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Food Safety Authority for the financial year 2008 (SEC(2009)1089 - C7-0194/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Monitoring Centre for Drugs and Drug Addiction for the financial year 2008 (SEC(2009)1089 - C7-0185/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Medicines Agency for the financial year 2008 (SEC(2009)1089 - C7-0189/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Maritime Safety Agency for the financial year 2008 (SEC(2009)1089 - C7-0192/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Network and Information Security Agency for the financial year 2008 (SEC(2009)1089 - C7-0196/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Railway Agency for the financial year 2008 (SEC(2009)1089 - C7-0197/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Training Foundation for the financial year 2008 (SEC(2009)1089 - C7-0191/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Agency for Safety and Health at Work for the financial year 2008 (SEC(2009)1089 - C7-0187/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the Euratom Supply Agency for the financial year 2008 (SEC(2009)1089 - C7-0203/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2008 (SEC(2009)1089 - C7-0182/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the Eurojust for the financial year 2008 (SEC(2009)1089 - C7-0190/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Union Agency for Fundamental Rights for the financial year 2008 (SEC(2009)1089 - C7-0184/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (FRONTEX) for the financial year 2008 (SEC(2009)1089 - C7-0199/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European GNSS Supervisory Authority for the financial year 2008 (SEC(2009)1089 - C7-0200/2009 -,
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the European Joint Undertaking for ITER and the Development of Fusion Energy for the financial year 2008 (SEC(2009)1089 - C7-0261/2009 - and
the report by Mrs Mathieu, on behalf of the Committee on Budgetary Control, on discharge in respect of the implementation of the budget of the SESAR Joint Undertaking for the financial year 2008 (SEC(2009)1089 - C7-0262/2009 -.
(FR) Mr President, I note that the Court of Auditors is absent from this House. We need the position of the Court of Auditors to make matters clearer for us. Do we have an explanation for this absence? I also note that the Council's seats are empty, even though we are going to be dealing with discharge to the Council, about which we have a number of concerns. Do we also have an explanation for the Council's absence?
Colleagues, it is not necessary for the Council to be here. They are not obliged to be here, but we did of course expect the Court of Auditors' highest representatives. They are not here and we are very surprised, as it is certainly not a problem of transport. It is not so far from Luxembourg and they can travel by car without any problem. Nevertheless we should start our discussion, not knowing yet why they have not arrived.
We will start the discussion without them. We know that the votes are postponed and will be held in two weeks' time in Brussels. We have already decided about that. So there is only one possibility for us: we have to start the discussion, not knowing whether they will be able to be here in the next half-hour or hour.
(FR) Mr President, I should like to say to you that, without knowing the reason why, we understand that the Court of Auditors is absent, that it does an outstanding job of auditing the European institutions. I do, however, object to the Council's absence because we need debates with it, particularly where discharges relating to its activities are concerned. Therefore, I object to the Council's absence today.
Ladies and gentlemen, we can, in any case, begin the discussion. What is important is that we can start our work.
Mr President, I would like to mention that we should not only be blaming the Council. The Secretary-General of Parliament is missing. The discharge has something to say to the Secretary-General about Parliament, so we would be extremely happy if he were with us today as well.
I am sure the Secretary-General will be here - there is no doubt about that.
Good morning Mr President, ladies and gentlemen. I would like to repeat that, in my opinion, it is rather difficult to conduct a debate in the absence of those to whom we are supposed to grant discharge, with whom we want to discuss the reasons why we are granting discharge or are postponing discharge or whatever else we have to talk to them about.
I know many of the honourable Members of this House from the committee. We also know our respective positions. It is fine that we will exchange them once again this morning, but it is not really helpful. In this context, I would like to propose that in committee, we deliberate formally inviting the institutions we are discussing to the next discharge debate and postponing the debates accordingly if they are not present.
Discharge to the European institutions comes at a difficult, but important moment. A consequence of the financial crisis is that all governments are having to review their respective budgets and ensure that they are meeting their requirements. We are in the first year of a new legislative period of the European Parliament and are dealing with a newly assembled Commission. In terms of the discharge, we are, however, considering the 2008 budget, which was under the responsibility of the previous Commission. This opens a multitude of new perspectives.
Among these new perspectives, we should expect a new way of thinking and a new approach on the part of the Member States since, for the first time, the Treaty of Lisbon names them as being co-responsible for the implementation of the EU budget.
In terms of the 2008 budgetary review, it was the rapporteur's intention to ensure that the Commission concentrates entirely on possibilities for improvement in budgetary control and that the Member States are on board for that as well. As the Group of the Progressive Alliance of Socialists and Democrats in the Committee on Budgetary Control, it is our goal that in future, every discharge report - on the basis of the judgment of the European Court of Auditors - is better than the previous one. It all depends on the Council assuming its new key roll in the light of the importance of the Member States.
It would be equally helpful if the European Court of Auditors looked for ways of redressing the imbalance that is, on the one hand, the result of annual reporting and the multiannual duration of many EU programmes and the logic of their implementation by the Commission and the Member States.
As the budgetary authority, we continue to have great concerns regarding some specific areas of responsibility, and, in particular, those in which the EU intends to implement its political priorities. For example, cohesion in the European Union is essential and therefore, the funds that flow into structural policy are particularly important. Here, we need to continue combating sources of errors decisively through simpler rules and recovering funds wrongly paid. We need finer instruments to measure results and we call on the Court of Auditors to develop these instruments, in order to be able to identify precisely the sources of errors.
We know that the action plan for the structural funds that provides for recovery is finally being implemented and we must now wait for it to have an effect. Pre-accession aid has the goal of enabling fundamental processes of change in these states and problems in target setting and implementation must be remedied. What will not do, however, is the fact that the goal of the accession process is effectively being torpedoed through the back door.
Therefore, I call on the House to reject the attempt by the Group of the European People's Party (Christian Democrats) to use amendments to turn the position of the European Parliament on Turkey's accession process on its head, as recorded in the resolution on the progress report. We are looking forward to the appointment of a new Director-General of the European Antifraud Office (OLAF) to end the ongoing debate, and also the Commission's proposals on the reform of OLAF, in order to improve the crucial work of this office.
Finally, to external policy actions. We need a demonstration of the determination of the EU to contribute to the resolution of problems worldwide. These actions must be highly effective, even under the most difficult circumstances. In the coming months, we must discuss the current management of EU funds in this area with the Commission and how these funds will be managed in future by the European External Action Service.
We are, however, making some progress. Our group is particularly pleased with the steps the Commission is taking as regards the annual management reports of the Member States, for example, since we are thereby getting closer to the realisation of an old demand of the Group of the Progressive Alliance of Socialists and Democrats. The same is true for the financial corrections and recoveries, since this is also an opportunity to reduce an unacceptably high rate of errors.
These points give us, among other things, the opportunity, some considerations notwithstanding, to call for the discharge of the Commission. I thank you and look forward to your comments.
Mr President, we have here today an important task to perform for the discharge of the Seventh, Eighth and Ninth European Development Funds (EDFs) and the part of the Tenth EDF corresponding to 2008. This is, moreover, a critical time, when major institutional changes are taking place and also when various global disasters have shown that European aid is increasingly important. They have also shown that it needs to be coordinated, it needs to be effective and, above all, it needs to be transparent, so that all Europeans continue to maintain their support and their positive view of this aid.
In addition, this is a crucial time in institutional terms. The implementation of the Treaty of Lisbon and the creation of the office of High Representative of the Union for Foreign Affairs and Security Policy, as well as the European External Action Service, provide us with a dual opportunity. On the one hand, we have the chance to improve substantially the application and effectiveness of our external aid; on the other, however, there are also major question marks, because we are concerned at the high risk that the growing effectiveness that we have achieved with difficulty for European development aid, in conjunction with the Court of Auditors and the Commission, may be undermined by further reorganisation, ambiguity in decision making and the chain of responsibility, and, especially, by fragmented management. We need greater certainty from the Commission to avoid such setbacks, and therefore we need clear, specific information as soon as possible on what the new system will be like and how it will affect development aid.
First, with regard to the current financial year, I would like to express the need for the EDF to be fully incorporated into the budget - that, I repeat again, is our demand - in order to enhance its consistency, transparency and effectiveness and to strengthen its oversight system. We therefore insist that it is vital for the Commission, together with Parliament, to keep this demand firmly in mind for the next financial framework.
It is also important to strengthen joint planning so as to achieve greater concentration, coordination and vision in the work. Consequently, we need to focus the Tenth EDF on a limited number of sectors.
It is important to avoid the adverse effects of proliferation, although we must be very careful not to underestimate the capacity and effectiveness of non-governmental organisations on the ground, as they are effective. It is a complex exercise in squaring the circle, but we hope that we can take it forward, together with the Commission.
We are also pleased that in this financial year, the statement of assurance has been positive, except for the method of estimating the provision for the Commission's costs. Then there are no material errors in the underlying transactions, although we are still finding - and therefore need to improve - a high incidence of non-quantifiable errors in both budget-support commitments and payments.
We are also hugely concerned that the Court of Auditors has again been unable to obtain important documentation on payments amounting to 6.7% of annual expenditure relating to cooperation with international organisations. We need a definitive method and an ad hoc calendar to ensure that information and documentation on this joint financing is not undermined by this lack of transparency.
In addition, we consider financial implementation to have been satisfactory, since the Seventh EDF has been closed and its balance transferred to the Ninth EDF. We also welcome the speedy implementation of the Tenth EDF since 1 July 2008, and we hope that the Commission's efforts will culminate in the settlement of the remaining old and dormant payments.
Resources are another of the important items. We are also concerned, although there has been some discussion, that the resources of the Ninth and Tenth EDFs managed by the European Investment Bank (EIB) are not covered by the statement of assurance and should therefore be the subject of regular reports by the EIB.
Mr President, ladies and gentlemen, I have been asking myself what discharge really is. Discharge is a parliamentary procedure, a public procedure; it is a critical scrutiny, in public, of financial management. I was responsible for carrying out this exercise in respect of the European Parliament for the 2008 financial year. This scrutiny facilitates MEPs' and also citizens' understanding of Parliament's particular set-up, governance structure and working methods. After all, ladies and gentlemen, citizens have the right to know what is happening to their taxes. A great deal of money is involved. We are talking about a parliamentary budget of EUR 1.4 billion for 2008; the budget for 2011 is likely to be EUR 1.7 billion. This is an extremely large amount of money.
The procedure is important, as is the work of the Committee on Budgetary Control. After all, a critical approach by this committee ensures progress, as has indeed been demonstrated in the past. For example, a critical stance by the Committee on Budgetary Control ensured the introduction of a Statute for Members of the European Parliament and of a Statute for Assistants, it ensured that we carried out a critical examination of the purchase of buildings here in Strasbourg, and it ensured the accomplishment of an EMAS procedure that has reduced the environmental impact of our work.
This is all good news, ladies and gentlemen. Thanks to our critical stance, we have managed to reduce electricity consumption by 25% over three years. We have managed to use 100% green electricity. We have succeeded in cutting CO2 emissions by 17%. We have managed to reduce, compost or reuse 50% of our waste streams.
My report also introduces a new concept: that of 'reputational damage' to Parliament. This means that even the smallest impact of financial resources can cause enormous damage to the reputation of this House. We should be alert to this. The appointment of a risk manager within the administration on 24 February is to be warmly welcomed. I would invite that person to approach the competent committees and join us in discussing ways of reducing the risks of misappropriation in this House. A critical approach is essential, as I have said. That is why I am calling for transparency and openness, for the establishment of a system of checks and balances, and for responsibility and accountability.
Mr President, I propose granting you discharge, as I have not discovered any serious cases of fraud or misappropriation or any major scandals: let that be quite clear. Nevertheless, my report is critical. I wanted to show that we can do even better. The report aims to ensure that, as we approach the next elections in 2014, we are free from all scandals, big or small, and that we are not plagued by that kind of unsavoury report in the press.
In my report, I have endeavoured to hand the Secretary-General and Parliament's senior administration a number of means of protection against certain criticisms. I have discussed a number of concerns. One is the fact that the Secretary-General draws up his annual report on the basis of declarations by the Directors-General, when I should much prefer there to be a second opinion. I propose we take an even closer look at the whole difficult system of public procurement, as this constitutes a major risk factor. I propose ensuring that no public taxes are used for the voluntary pension fund, with its actuarial deficit of EUR 121 million.
Ladies and gentlemen, I should like to conclude with a few words about the production of my report. I strove for positive cooperation with my shadow rapporteurs, and some very constructive amendments have been tabled. However, I regret that, at some point, the Group of the European People's Party (Christian Democrats) tabled a mere 50 or so amendments seeking to delete important parts of my report. I can only think that there has been some interference between certain of Parliament's structures and the MEPs who wanted to do that. I find this regrettable in that, as a pro-European yet critical MEP, I sought primarily to present a very constructive, very positive approach in this discharge report.
Mr President, Mr Šemeta, it has to be said that in all the institutions with which I have been involved - the Court of Justice, the Court of Auditors, which is absent today, the Economic and Social Committee, the Committee of the Regions, the European Ombudsman and the European Data Protection Supervisor - there has generally been a significant improvement, but this does not mean that everything is ideal.
Let us say frankly that the situation is least transparent with the finances of the Council. Moreover, cooperation with the Council on the matter of budget discharge leaves a great deal to be desired. The Committee on Budgetary Control has endorsed my proposal to postpone a decision on granting the Council's Secretary-General discharge in respect of the implementation of its budget for the financial year 2008. The situation is analogous to the one from last year. The Coordinators of the Committee on Budgetary Control met the representatives of the Spanish Presidency's Council assuming a positive view should be taken of the progress on cooperation which was made last year and which resulted from the protracted discharge procedure. This year, unfortunately, the answers given to the questions put by myself and the coordinators were completely unsatisfactory and gave rise to a great many doubts. For this reason, and with the support of the coordinators of all the political groups, I have decided to postpone the decision on discharge. Matters relating to the financing of various aspects of common foreign policy and security, annual financial reports and the closing of extra-budgetary accounts still remain unclear. A definite improvement must be made on the matters of verification of invoices and publication of administrative decisions used as the legal basis for budgetary items. In addition, it is paradoxical that much of the data presented by the Council concerned the former budgetary period.
As for the Court of Justice, we can discern certain weaknesses in internal tender procurement procedures, as can the Court of Auditors. In relation to this, we support the suggestion of the Court of Auditors concerning the need to improve tender procedures in this institution. We are pleased about the reduction in the duration of proceedings but, on the other hand, we have observed a persistent backlog of cases. We are pleased to note the opening of the Internal Audit Unit. We welcome the practice of including in the activity report information on progress made in relation to the discharge of the year before. I stress very strongly that we regret the permanent reluctance of the ECJ to publish its members' declarations of financial interests.
As for the Court of Auditors, the external audit did not give grounds to state that the financial resources assigned to the Court are being used improperly. I repeat the suggestion to consider the possibility of rationalising the structure of the Court, for example, by capping the number of members and not treating the Court of Auditors as a specific kind of political group.
In the case of the Economic and Social Committee, the audit conducted by the Court of Auditors did not reveal any serious improprieties. It should be recommended that provisions concerning financial aspects of staff be interpreted and implemented by all EU institutions in the same way, so that the staff of none of the institutions are treated in a more privileged way. It is very good that the Administrative Cooperation Agreement between the Economic and Social Committee and the Committee of the Regions has been adopted. We encourage both institutions to communicate the progress made as regards harmonising their internal control standards.
We do not have any serious reservations concerning the Committee of the Regions or the European Ombudsman. We note that the European Ombudsman has greatly increased its number of posts. The question is whether it should increase the number of posts at this pace, although it does also have more work.
To sum up, there is only a problem with the Council. There are no problems with the other six institutions.
We must keep to the allotted time.
I have some information. We have had contact with the head of cabinet of the President of the Court of Auditors, and we also checked our last debates at the European Parliament in 2008 and 2009. The Court of Auditors was not present during our discussions and neither was the Council. The Court of Auditors and the Council were not present during our discussions.
Mr Caldeira, the President of the Court of Auditors, also remarked that the position of the Court in its technical functions is to attend the Budgetary Control Committee meeting, but to stay in the background in political debates at plenary. President Caldeira will contact me during the day and explain the position of the Court of Auditors on our discussions.
We checked for the last two years and the Court of Auditors was not present. If we want to organise it for the next time, they could maybe be present next year. They were, of course, informed about our meeting, but were not present over the last two years. They will certainly be present in October and November when they will present their report.
(NL) Mr President, I can fully accept that the European Court of Auditors is not here today, but what you have just said about the Council's absence, including in recent years, merely demonstrates that this is a structural rather than an occasional problem. This is typical of the Council's behaviour when it comes to the responsible use of European funds and, in actual fact, your message only serves to cast the Council's absence in an even worse light. For this reason, and as a crystal clear signal from Parliament to the Council, I wish to propose that we postpone today's debate on the Council's discharge and refrain from discussing that subject today.
Mr President, thank you very much for your careful presentation of the facts concerning previous years. However, I would like to underline very firmly that the Treaty of Lisbon has entered into force, and this increases the European Parliament's role. In relation to this, we are entitled to expect, for reasons which are not so much formal as practical and political, that representatives of the Council, as the previous speaker has just said, should be present during this extremely important debate, a debate which is perhaps the most important one from the point of view of European taxpayers and European electors. The absence of the Council is a complete misunderstanding, and I am inclined to agree with the proposal of the previous speaker that in this situation, we should postpone the part of the debate which concerns the Council and wait until representatives of the Council get here. I stress yet again what I said earlier, that the Council did not show the will to work constructively with us as representatives of the Committee on Budgetary Control or as coordinators from the Committee, and today's absence would appear to be another element of that lack of cooperation.
Mr President, when we go through the discharge procedure and vote on it, the European Parliament will take full responsibility for the year 2008. This is the moment when we take the responsibility from the Commission, the Council and other institutions onto our shoulders. It is not only a formality but a very important moment.
However, I think that we have agreed that we will continue the debate and we will go on. Do not forget we have an objective reason, namely, that it is not so easy to arrive here from Spain. I know this because I came from Azerbaijan, through Baku and Madrid and then by road. I am very aware that today is not the right day to pursue this. I think it is enough for us to ask those institutions and the others which are involved in the discharge to show an interest and be present at the vote in May. That is what I would suggest.
(FR) Mr President, we are used to the Council's seats being empty. It is therefore not the first time; let us not be hypocritical. Once again, I find this regrettable. As regards the debate, I am in favour of it going ahead.
Moreover, subject to your administration's assessment, I do not think we have the power to amend the agenda, since it was set on your authority when you resumed the plenary session. Therefore, I am in favour of the debate going ahead, albeit voicing my regret once again that the Council is absent.
Ladies and gentlemen, I will contact both the Court of Auditors and the Council today. I will present our expectations for the future in relation to the Council and the Court of Auditors very firmly, and say that they should be present at such meetings. I will also speak to Mr Zapatero in person about this, because he leads the rotating Presidency. I will, today, find a solution to this for the future.
Mr President, Mr Šemeta, Mr López Garrido, I am very pleased to see you and to address you - welcome. In the period 2000-2010, we have seen a 610% increase in EU contributions to the decentralised agencies. The contributions have increased from EUR 95 to 579 million, even though the staff numbers of those agencies increased by around 271%.
In 2000, the agencies employed 1 219 people, whereas, today, they employ 4 794. These figures do not take into account the European Agency for Reconstruction, which was closed in 2008, and on the last discharge of which we will vote today, or rather at a later date in Brussels.
This general increase is certainly impressive. Nonetheless, in the period 2000-2010, the European Union has had to face many challenges. Firstly, two enlargements, in 2004 and 2007, with 12 new Member States, and other challenges such as employment and vocational training, immigration, the environment, air safety and many others still.
In this context, the decentralised agencies that were set up to respond to a specific need make a direct contribution, through the skills they develop, to the European Union's progress in the face of these huge challenges. Similarly, the Member States must cooperate closely on these issues, and the agencies are a powerful vehicle for these exchanges. Lastly, establishing the agencies throughout EU territory makes Europe closer to its citizens and permits a certain degree of decentralisation of EU activities.
The scope of the tasks entrusted to the agencies and the increase in their number, size and budgets does, however, require the institutions to fulfil their own budgetary authority responsibilities. The budgetary control remit of Parliament, like that of the Internal Audit Service of the Commission and of the Court of Auditors, must also be strengthened to ensure that these agencies are monitored properly. However, that does not exempt them from having to comply with the rules in force.
With regard to the 2008 discharge, I would point out here what are, unfortunately, recurring problems facing many agencies: the weaknesses in procurement procedures; the unrealistic recruitment planning and the lack of transparency in the procedures for selecting their personnel; the large volume of carryovers and cancellations of operational appropriations; and the weaknesses in the scheduling of activities, with a lack of specific objectives.
We note that, despite the agencies' efforts, some of them still have difficulty in applying EU financial and budgetary regulations, not least because of their size. The smallest agencies have more difficulty in following the onerous procedures imposed by EU legislation. On this point, I expect the swift conclusions of the interinstitutional working group to ensure that the same problems are not repeated year after year. Nevertheless, these difficulties do not jeopardise the granting of discharge for the financial year 2008.
The situation is different for the European Police College (CEPOL). Although one may note some improvements in the management of CEPOL when compared with the situation in 2007, the audits carried out reveal some blatant irregularities in the application of the administrative and financial rules. That is why we are proposing that discharge be postponed.
To conclude, I should like to highlight the efforts made by some agencies to improve their management. Some have taken it upon themselves to go further and have introduced rules that are worthy of praise, and I shall mention just a few of them. The European Food Safety Authority, which I would add was very effective in its agency coordination role, has introduced a risk assessment process. The European Environment Agency has implemented a management control system for monitoring the progress of its projects and the use of its resources in real time. Lastly, the European Foundation for the Improvement of Living and Working Conditions has created a system for monitoring the information it provides. To conclude, I do, of course, encourage the agencies to follow this example.
Member of the Commission. - Mr President, allow me to thank the Committee on Budgetary Control and, in particular, the rapporteur, Mr Liberadzki, and his fellow rapporteurs on the reports they have produced and for the recommendations to grant the discharge to the Commission for the 2008 financial year. I would also like to thank Mrs Ayala Sender for her report on the implementation of the European Development Fund and Mrs Mathieu for her comprehensive analysis of recurrent issues for agencies.
The 2008 discharge procedure is now reaching its end. It was an intensive period but, most importantly, the start of a new constructive dialogue between our institutions. Achieving an unqualified statement of assurance from the Court of Auditors remains the Commission's collegial objective. I believe this has been clearly demonstrated in our recent efforts.
Progress is already under way, with simplifications introduced and better management and control systems under the 2007-13 programming period and the various action plans gradually showing their positive impact on the error rates. A substantial step change will be possible with a new generation of programmes for the next financial period currently under preparation; these should aim at better balancing targeted eligibility criteria, cost of control and quality of spending.
However, with my fellow Commissioners, I share the wish expressed in your discharge resolution: we want to see, soon, a measurable acceleration of the progress made over the last years in improving the financial management of the European budget, including the reinforcement of the main stakeholders' responsibility and accountability. Close and intense cooperation between the Commission and the European Parliament is instrumental in this respect. However, we all know that it will not be sufficient to accelerate concrete and sustainable progress on the spot. In order to succeed, we need a new partnership with all stakeholders, not least the active involvement of the Member States and the European Court of Auditors.
The Commission will not wait until the amendments to the Financial Regulation enter into force to invite the Member States' authorities to fully resume their responsibilities as reinforced under the Lisbon Treaty, anticipating measures which are essential to improving financial management.
I also consider that the Court of Auditors has a crucial role in expressing its independent assurance statement on the Commission's financial management. Any change in the splitting of the DAS by area would change the share of the budget associated with the different colour areas.
The Commission would very much welcome it if, in the near future, the Court of Auditors were to consider a distinction between areas where the risk of error is different and informs us about the actual added value of the management and control systems introduced in the 2007-13 legislation. I hope as well that, when the colegislator has agreed on a tolerable risk of error, the Court of Auditors will consider this new concept in the way it finds appropriate.
As requested, the Commission will prepare and send to the Parliament a new agenda for 2010 onwards. The Commission will do its utmost, together with the other actors involved, to accelerate the reduction of error rates so as to ensure that a further 20% of the budget can be given a green classification by the European Court of Auditors in 2014.
The involvement of all stakeholders in the common objective of improving financial management and protecting the Union's financial interests will be at the heart of this new agenda, which I will share with you already next month. Your considerations expressed in the 2008 discharge resolution will be duly taken into account. I am looking forward to constructive discussions.
Mr President, in the financial year 2008, payments to the tune of around EUR 5 billion were made in areas of policy that the Committee on Foreign Affairs is responsible for. In retrospect, the continued underfunding of category IV is clear. The Court of Auditors established some inaccuracies and considers the Commission's supervision and control system for external aid, development aid and pre-accession aid only partially effective. The Commission refers to the specific, purely annual approach of the Court of Auditors that can only ever evaluate part of the Commission's work and claims the reason lies in the multiannual character of most programmes and their related control systems. The important thing in my view is that the Court of Auditors is not talking about fraud or embezzlement.
It is much more about handling the EU's external aid carefully, promptly and as effectively as possible, as well as about detailed documentation and accountability, since it is annoying when projects are not completed on time or there is a lack of clarity about their outcome. It jeopardises the success of our foreign policy. The fact that the Court of Auditors has established that error rates are in decline is therefore praise for the work of the previous Commission in external aid, in development cooperation and in enlargement policy.
Obviously, amendments to the legal framework are also beginning to have an impact. The special report on pre-accession aid for Turkey provides the first references to improved control of the use of funds that has become possible since 2007 through the new Instrument for Pre-Accession Assistance. Future accounts reports and reviews must indicate how responsibly and successfully recipients handle EU aid. We must be able to adapt our foreign policy flexibly, so that we can defend our external policy interests effectively.
We therefore call on the Commission to proceed with the improvement of financial regulation, the new financial framework, budget reform and, above all, with the development of the European External Action Service. All in all, I can, however, recommend discharge for the financial year 2008 for the area of the Committee on Foreign Affairs.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, we have already had an interesting morning together. Actually, I wanted to make a completely different speech. I will not do this now because I believe that we cannot simply ignore what happened today.
We are dealing with the fact that neither this House nor the other institutions are taking discharge seriously in any form. The only institution that has to take it seriously is the Commission. It is the one we are talking to and is the one that is subject to discharge in the treaty. For all others, namely the other institutions, the matter of discharge has not been regulated in the treaty. That is a problem for us. Now we must imagine how, in two years, the European External Action Service may not sit here if it becomes an institution. Then we will experience what we already have now, namely, that all other institutions do not even feel it necessary to appear here and listen to what the Parliament as budget legislator has to say to them. The Council is now making this year a commendable exception, as the Swedish Presidency did last year.
If we take what is happening here as a fundamental parliamentary right as a basis for discharge, then I can only warn you not to put the proposal currently on the table into action, namely to transform the European External Action Service into another institution, because that would herald the end of our influence, because it is so easy to escape this influence. The only other institution that is represented is Parliament. I would like to offer the President of Parliament my particular thanks for defending our rights this morning and for indicating that he will enter into talks with all of the others.
What is the use in us having a discharge right if we do not take it seriously and if we do not compel others to take it seriously? Therefore, we must consider the discharge procedure itself very thoroughly. We cannot go on as we have up to now.
I would like to seize the initiative and turn once again to the Council. Following the Treaty of Lisbon, the Council is now one institution and the President of the Council is one institution. We expect the immediate legalisation of this state of affairs in budgetary legislation. You yourselves must ensure the proper anchoring of your own responsibility in budgetary law, and this even applies to the President of the Council. You must legalise your responsibilities and I call on you to do this as a matter of urgency.
Mr President, ladies and gentlemen, I would just like to address one point, a point that really is a scandal. I am talking about the European Centre for Disease Prevention and Control, the ECDC in Stockholm. Since May 2005, highly qualified people there have had to work in an absolutely hostile environment. Until now, the Swedish Government has been unable to conclude an accord de siege with the ECDC, although they desperately wanted this agency, like all Member States always badly want an agency.
To this day, none of the employees have a personal identity number, the so-called Folkbokföring number. However, this number is used by public administrations, institutions and private companies to identify their customers. Consequently, children born in Sweden cannot be registered, for example, providers of electricity, gas, telecommunications and television withhold their services, landlords refuse long-term tenancy agreements and there are problems accessing doctors and hospitals. For spouses, it means it is impossible to become self-employed in Sweden. There are also enormous difficulties in getting a job. The list could go on. One thing is clear: certain fundamental rights anchored in European law are simply being denied to the staff at the ECDC in Sweden. As a result, all of this has landed before our Committee on Petitions. In any case, the situation is untenable ....
(The President cut off the speaker)
rapporteur for the opinion of the Committee on the Internal Market and Consumer Protection. - (NL) Mr President, there is not much left to say about the 2008 budget of the Committee on Internal Market and Consumer Protection; the discussion in committee and in the reports has already shed a good deal of light on matters. We saw a rather substantial under-execution with regard to Solvit in 2008, but this will correct itself in 2009 and 2010. Nevertheless, I would urge the Commissioner to simply ensure that the budget for Solvit is used sensibly. I understand that budgets have to be spent responsibly, but I see now that the provision of information in this field is still insufficient.
Following on from this, perhaps I could just make an observation on the Services Directive, which was introduced in December 2009. There is simply a great need for information on this directive in the European Union.
Mr President, another point concerns actual customs checks by Member States. This is not exactly a subject that needs to be discussed here, but we have seen that Member States are not carrying out enough checks on imported goods, and I would make a renewed appeal to the Commission to get together with the Member States to give this further consideration, so as to ensure that goods imports are properly checked without fail.
Finally, as several of my fellow Members and the Commissioner himself have already remarked, the budgetary rules are still very complicated on a number of points, which also means that the associated control mechanisms are very complicated. Therefore, I wish to add my voice to all the calls for these to be simplified, and, at all events, improved.
Mr President, I ask you to treat the first part just as a point of order, because I would like to know before the end of this debate whether Parliament invited both the Court of Auditors and the Council to attend this debate, and I would like to know about or receive the documentation. I would also like to know whether last year - although Mrs Gräßle has said that the Swedish Presidency was present here - the Council was at the discharge debate.
Would you now please start the clock for my speech on discharge with regard to transport?
We would first like to highlight our satisfaction at the high utilisation rates that the Committee on Transport and Tourism has seen in commitment and payment appropriations for Trans-European Networks, both of which have reached almost 100%.
We, of course, need the Member States to ensure that adequate funding is made available from national budgets, and I would like to point out again that Parliament has always supported a higher level of funding for these networks. We trust that the review of the network projects this year, in 2010, will be an opportunity to assess whether this expenditure has been sufficient and effective. In any case, monitoring certainly has been.
We also welcome the fact that the annual accounts of the Trans-European Transport Network Executive Agency are legal and regular, although we are concerned at the delays in recruitment. The Commission's Directorate-General for Mobility and Transport has informed us, however, that this will be brought up to date.
On the other hand, we are concerned at the low uptake of payment appropriations for transport safety, the even lower uptake for the Marco Polo programme, which enjoys Parliament's support, and also the exceptionally low uptake of appropriations for passenger rights.
Given the size of the project, we are also concerned at the inadequate utilisation of payment appropriations in the Galileo programme and regret the total lack of data on tourism. We hope that this lack of data will be remedied in the new institutional framework.
(FR) Mr President, I am in two minds about whether to take the floor. I am sorry for these points of order. I should like first to welcome the Council and to thank the Minister for joining us. I believe, Mr President, that it is customary to invite the Council to take the floor after the Commission has spoken. However, the Council did not take the floor before the political debate, even though it spoke at the end of the debate. It might perhaps be a good idea to offer it the floor in particular so that it can respond to the position of our rapporteur, who is proposing that the granting of discharge to the Council be postponed.
We will reach an agreement with the Council on whether it thinks there is a need to speak.
Discharge is a legal act, and I think that the Committee on Regional Development has no reason to argue against giving a discharge. At the same time, discharge is also a political evaluation. It clarifies whether we have reached the goals which we set for ourselves in 2008, and whether we have obtained sufficient value for the expenditures.
There are quite a few misconceptions in circulation concerning the process of evaluating cohesion policy, including in this House. I would like most emphatically to draw your attention to the fact that not every error constitutes fraud. We often overestimate the criticisms made - otherwise quite rightly - by the Court of Auditors or in any other audit. I would like to point out that we do not have transparent measurement figures. We need a unified methodology to measure efficiency, effectiveness, and even absorption capacity, which plays a key role in determining how we should proceed with the cohesion policy.
In 2008, only 32% of the expenditure came from this planning cycle, while the rest was taken from the spending of the pre-2006 cycle. It is difficult to judge, therefore, how successful we were in 2008 in meeting the targets of the new cycle. Certain Member States did not even reach 32%. Everyone bears part of the responsibility for the delays in using up the funds. The recommendations made by the Commission and Parliament in the interest of simplification, which we made since 2008 in response to the crisis, have all served the purpose of making improvements on our part. The ball is in the court of the Member States; that is where significant progress has to be made.
I would like to call to mind that according to Article 8 of the Treaty on the Functioning of the European Union, promoting the equality of men and women is one of the fundamental values of the European Union, one which every EU action must respect and that should, therefore, also be capable of being monitored in the discharge procedure for the implementation of the EU budget. To this end, it is indispensable that the statistical data on the use of the budget be available in an appropriate breakdown.
We note with regret that in spite of all our efforts, the data that would make it possible to track budgetary spending by gender is still not available. This applies first of all to those areas which are especially called upon to put an end to discrimination, for instance, by means of the European Social Fund.
I would like to mention one topic in particular: the delay in setting up the European Institute for Gender Equality. This Institute was supposed to begin operations in 2008, but in fact, its official opening will only take place this June. Clearly, this raises various problems in the budget process as well. Given that the mid-term review of various multiannual programmes is to take place in 2010, I would like once again to ask the Commission to develop a monitoring and assessment system that would make it possible to implement the principle of equality in the various budget items, and to be able to track the effects of the use of the various budget items on the development of unjustified differences.
rapporteur for the opinion of the Committee on Development. - Mr President, from a development perspective, the importance of budgetary discharge is in assuring taxpayers across Europe that the money is being spent efficiently and effectively in the developing world, in terms of aid effectiveness, as well as matching our 0.7% target for ODA contributions. We need to use our current aid budget effectively, that is not just more aid, but better aid.
We need to use EU money as a seed to grow local solutions. We need to look at opportunities to give people in the developing world ownership of their development, for example, and specifically to the promotion of land ownership for individuals, families and communities.
Countless women die giving birth every year. AIDS, malaria and TB still claim some four million lives a year. We have close on a billion illiterate people in the developing world. That is why we set the target between Parliament, Commission and Council of spending 20% of the basic spending on education and health. I am interested in seeing whether we have met those targets.
Whenever I visit the developing world, I am struck by the intelligent and willing young people I meet. These young people are every bit as capable as young people everywhere. They need opportunity and encouragement to be enterprising. Investing in education is the key to this. That is why Parliament, Commission and Council agreed to those targets. We must now ensure by the audit system that we are meeting those targets.
I want to say to the House here in the couple of seconds available to me that, in my view, one of the ways of relieving people from the terrible poverty they face is by investing in bringing about land ownership in the developing world. I can give an example of where that worked. It is in my own country in the 18th and 19th centuries. If you look at why Ireland is divided, it is because the successful people were given small pieces of land.
It is time to stop just thinking of people in terms of aid, but to start thinking in terms of people as having the enterprising ability to do things for themselves if they are given the support.
Mr President, to begin with, I want to thank the Council, and I appreciate the fact that the Council is present, because the question is whether the Council really wants to take responsibility for spending taxpayers' money, and whether the Council wants to show some respect for Parliament and for cooperation. Therefore, it is important that the Council is present.
In my speech, I will concentrate on Parliament's discharge, and I want to thank Mr Staes for his very high level of cooperation. I agree with him on the very sound basic idea that Parliament can only work well if decision making is sufficiently open and transparent. In this way, we can make sure there are no scandals. We know that, however small the amounts of money we are talking about, if malpractice starts to appear, our reputation will be damaged for a long time. It is extremely important to prevent this from happening. We are not talking about Parliament's money, but taxpayers' money. The system must therefore be watertight, so that we can, in the end, take responsibility for this.
There were many good principles in Mr Staes's report, but my own group took the view that the report should be shorter and more concise, and because of this, we removed some material from the report. In addition, we believe that there should have been concrete items in the report dealing with the activity of MEPs and Parliament as a whole in actual legislative work.
For example, we have added some items concerning real estate policy, in which there is still a lot of room for improvement. We need to obtain an accurate and clear explanation of why there are problems in this area. This is the reason for the long debate. We want to know why the visitors' centre is already a few years late according to the timetable. What could the problem be here? We want answers to these questions.
We should give congratulations here, regarding the fact that at last, Parliament has quickly got new regulations both for Members and for aides too. It is true that this has been a big improvement, but there is still a lot to change here.
Let me give an example. According to the new regulation, I first have to fly from here in Strasbourg to Finland, and only from there can I fly to Brussels. Even if I had a visiting group in Brussels or a report to prepare tomorrow, this would not make any difference: I cannot go from here straight to Brussels. If I did so, I would not be paid travelling expenses or any other compensation.
I do not understand why our lives need to be so inconvenient, when we know that the journey from here to my home town of Turku in Finland takes a day, and it takes another day to come back from there if I want to go to Brussels to do some work there. When I asked why this is the case, the administration answered that I could fly to Finland via Rome or Athens. I do not have an office in Rome or Athens, or any work to do there; these are in Brussels.
If we have two workplaces, then it is reasonable for us to be able to work in both places. There are still areas where we need to get back on to the right track. We will return to these in next year's report.
Mr President, ladies and gentlemen, I would like to begin with a word of thanks. The outstanding and thorough work by Mr Staes and the Court of Auditors of the European Union have made it possible for us to prepare a careful accounting for the use of the 2008 budget as regards Parliament. I also owe thanks to my fellow Members whose proposed amendments contributed to refining the report.
There was general agreement among us on the assessment of the facts; the differences that emerged mainly concerned the ways in which the identified errors could be corrected. Now, when we are voting on the discharge, we, elected MEPs, assume full legal responsibility for the 2008 budget. We certify to the citizens of Europe that Parliament used the monies spent for the purposes for which they were designated and in accordance with the rules. These days, when the crisis places great burdens on each citizen, we must be particularly careful in spending taxpayers' money. The standards we impose on ourselves must be higher than those we impose on others, as this is the key to our credibility and integrity. At the same time, we must also be clear that the oversight we exercise is not in itself sufficient to guarantee that funds have been spent intelligently and in compliance with the rules. That is possible only if we also put in place a reliable, solid, internal control system. We socialists consider this to be the most important. Therefore, I would like to focus on this point.
We need to place great emphasis on the appropriate functioning of the internal control system of the institutions under supervision, because our conviction is that it is better to prevent problems than to have to find solutions for them later on. Institutional independence is an important guarantee of a properly functioning internal control system. This is the guarantee of objectivity and the way to ensure compliance with international accounting rules and best practices. The standards in themselves do not, however, guarantee an effective internal control system. There were improvements in 2009 in this regard. There is no internal control system - no matter how complex - that is free from error, since it is the work of human beings, and that is why we give a discharge every year
It is important to stress, in my view, that we supported all those proposed amendments that were concrete, attainable and realistic, but we rejected every generalisation that does not improve but rather obscures our standpoint. We rejected all proposals that would reduce the political groups' independence. We are convinced that the independence of the European Parliament's groups is inseparable from their financial responsibility. The Group of the Progressive Alliance of Socialists and Democrats performs its work in full awareness of this responsibility. If the other political groups wish to improve their own activities, let them do so. Offering these thoughts, I would ask that you accept this report and give a discharge on behalf of the European Parliament
Mr President, I am a great fan of the British rock band Genesis. They have a fantastic track called 'Dance on a Volcano', and this track came to mind this week, which has been rather dominated by volcanic ash. Not that the song made me want to go dancing in Iceland; instead, it came to mind in connection with this morning's debate on the substantiation of expenditure in 2008, another year for which the European Court of Auditors was unable to give its approval. It is there that I see the parallel with dancing on a volcano; a volcano filled not with lava or ash but with distrust. Europe is subject to intense pressure of all kinds, such as pressure on the euro and the pressure of the conflict between EU and national perspectives. This is already enough to bring this metaphorical volcano to a head, so we can do without poor financial accountability and public distrust causing the volcano to erupt.
How can this be prevented? To my mind, there is only one way, and that is through transparency; optimum transparency in all the institutions. Transparency within the Council - and thus the Member States - precisely because this is the main source of the irregularities detected each year. Incidentally, I am pleased that the Council is still here. I would also call on the Member States to establish transparency in their expenditure of European funds at long last by giving a public account of this expenditure on an annual basis. I am at a loss to understand why they persist in obstructing this. I am convinced that, if the Member States were to handle their own money the same way, their citizens would consider this unacceptable.
Fair is fair, however, and greater transparency is also needed in our own Parliament. Mr Staes has rightly drawn up a very critical report and, after the many improvements seen in recent years, it is now time to throw open the windows once and for all and show the European public by means of this transparency that we are able to handle their money responsibly, as that is what this is all about.
My final point concerns mutual relations between the Council and Parliament. Some 40 years ago, a gentlemen's agreement was deemed necessary to enable the two parties to work in relative peace and quiet rather than fighting in the gutter. The agreement proved very useful back then, but it would be fair to say that it no longer works, as we are now fighting in the gutter. As I see it, however, a more important point is that the Council and Parliament are now strong, mature institutions and, as such, should be able to monitor each other in a mature way even without a gentlemen's agreement. I should like to ask the Council, now it is here, whether it can give its response to this, and whether it agrees that it is possible for the two institutions to monitor each other effectively without a gentlemen's agreement.
With mutual openness instead of a gentlemen's agreement, the Council and Parliament can dance together in harmony without fear of the ground giving way beneath their feet or of further public distrust leading to an eruption.
Mr President, Commissioner, Mr López Garrido, ladies and gentlemen, I am now speaking on behalf of my group and not as rapporteur for Parliament's discharge. I shall have another opportunity to do that later.
I should like to raise a few issues. The first concerns the Commission's discharge. This is a question to both the Commissioner and the Council, and relates to the fact that 80% of our funds are actually spent in the Member States, and that Parliament has been advocating national management declarations for many years. Rapporteur Mr Liberadzki sets forth the new options very clearly in a number of paragraphs. We have a new treaty, and the new wording of Article 317(2) of this treaty enables the Commission to produce proposals for introducing mandatory national management declarations as soon as possible. Commissioner Šemeta, I would ask you to address this in your reply. Are you prepared to take up this option? Four Member States are already doing this, which is to be welcomed, but they are doing it in four different ways, so let us coordinate these efforts somewhat.
The Council will say: fair enough, but there are practical objections. Some Member States are federal states with mutual entities, such as Belgium with Wallonia, Brussels and Flanders, so how is the Belgian federal minister supposed to come up with a national management declaration? Yet this is no problem, ladies and gentlemen. This national minister simply needs to come to an agreement with his regional ministers, await their regional policy statements and management declarations and then present them all to this House and to the public. Then he will be able to say, for example, Wallonia and Brussels are doing well and Flanders is not, or the other way round, and so on.
The second aspect concerns Mr Liberadzki's resolution, which discusses the Court of Auditors' special report on the European Commission's management of pre-accession assistance to Turkey. In my opinion, the wording used is not very good; in certain respects and in certain paragraphs, it has been somewhat misused to interfere in the accession negotiations. Together with Mr Geier, I have tabled a number of deleting amendments. I have also presented a proposal to improve the text, and I would ask my fellow Members to consider this.
Finally, addressing the Council, I should like to say that I hope you are paying attention, President-in-Office. Are you prepared to say in your reply a little later on whether or not you will comply with the request made by the rapporteur, the Committee on Budgetary Control and this House to reply before 1 June 2010 and produce the documents requested in paragraphs 25 and 26 of the resolution? Are you prepared to give an answer already as to whether or not you will comply with this? This is of the utmost importance to us in determining whether or not relations between the Council and Parliament are as they should be.
on behalf of the ECR Group. - Mr President, I speak on behalf of the British Conservative Party, who will again this year vote against discharge of the budget. This is a position that we have consistently taken, and we will continue to do so until we see greater urgency applied to the achievement of a positive statement of assurance by the Court of Auditors.
I do, however, wish to publicly acknowledge the progress that has been made in improving the financial management standards by this past Commission. The Court of Auditors particularly notes progress which has been made in the fields of agriculture, research, energy, transport and education. I commend the Commission for the improvements they have made. This is most encouraging.
However, a great deal needs to be done. The Court of Auditors has yet again adversely commented on the weaknesses of controls, on numerous irregularities and the slow rate of recovery of monies due to the European Union.
It is also clear that, while responsibility ultimately rests with the European Commission, it is the Member States and the Council - in particular the Council - who need to be far more conscientious in their application of European funding and who need to demonstrate far greater urgency in their efforts to achieve a positive statement of assurance.
We operate under the Lisbon Treaty and, as Members of the European Parliament, we owe it to European taxpayers that we can assure the public that the budget delivers value for money, and assure the public likewise that there is integrity in the accounting procedures of the European Union. Until the Court of Auditors feels able to give that positive statement of assurance, I and my party will continue to vote against discharge of the budget.
Mr President, this debate is about us, as EU parliamentarians, taking responsibility not only collectively, but also individually, for how the EU's funds were used in 2008. When the debate is over and the votes have been cast in May, it is us that our citizens will hold accountable.
Let me state one thing straightaway: our group is critical of the way in which the EU administered our taxpayers' money in 2008. Of course, there are a lot of good things that need no further comment. In some areas, there has even been some progress compared with 2007. However, there are still too many areas for which we must say that things are not acceptable. One example is the Commission's accounts. Where the structural funds are concerned, the Court of Auditors concludes that at least - I repeat, at least - 11% of disbursements from the funds were contrary to the rules. Part of this is due to errors and omissions; part to fraud and misappropriation. That does not change the fact that billions of euro in this area alone should not have been paid out.
Is this acceptable? We know all the excuses. The Commission says it is the fault of the Member States, because they are responsible for control. The Member States say the Commission is to blame, because the rules are far too complex. The blame is passed from pillar to post.
The question we must ask ourselves is as follows: would we approve the accounts of a sports club, a trade union or a political party where 11% of the expenditure in a central area had been paid out in contravention of the rules? I agree with those who say that fundamental structural changes are needed to change this situation. We must therefore use the discharge to push through such changes. Such pressure must also be exerted on the Council.
In April last year, Parliament refused to discharge the Council's accounts for 2007 by a large majority. We said that we could not accept responsibility for the accounts before the electorate until the Council agreed to meet formally with the relevant committees in Parliament and to answer our questions publicly. Nonetheless, to demonstrate our goodwill, we voted in November to grant discharge to the Council's accounts - on the clear condition that changes would be made this year.
Today, we have to state that these changes have not taken place. Let me give a specific example. Year after year, the Council transfers millions of euro from the translation account to the travel account. In other words, in addition to the funds already in the travel account. We must therefore ask the Council the obvious questions. Why are you doing this? What is all this travel money spent on? Which countries are benefiting from it? The Council is happy to answer informally, off the record. Up until today, however - though this may change - the Council has refused to answer openly and publicly. That is simply not good enough. We are therefore of the opinion that any discharge must await an interinstitutional agreement that clearly sets out the Council's obligations in respect of transparency and cooperation with Parliament.
Our criticism of the Council and the Commission is clear. It is shared by many of our fellow Members in other political groups. Precisely because our criticism is so clear, however, we also have a duty to be critical of ourselves as regards our own - Parliament's - financial administration. I therefore find it regrettable that the report by the Committee on Budgetary Control ended up being less critical than it had been in the Chair's original version. We therefore also support the re-insertion of the critical passages. I hope that at the vote in May, there will be broad support for the fact that our willingness to take a critical view of ourselves is precisely what gives our criticism and demands of the Council and Commission added strength and authority.
Finally, I would simply like to thank all my fellow members of the Committee on Budgetary Control, who this year have once again worked towards greater transparency and responsibility in the way the EU looks after its citizens' money.
on behalf of the EFD Group. - Mr President, the discharge is one of the most important acts that we are responsible for. We are effectively being called to approve the way in which the European taxpayer's money has been spent and we have to base our decision on the report by the European Court of Auditors.
The auditors' report for 2008 only clears 10% of the budget. The rest is affected by different levels of errors. Would any board of directors approve the management of a company in such a state of affairs? Of course not.
The situation has been the same for the last 15 years, and this Parliament has always granted discharge, on the basis of the improvement in the use of European Union funds. I am sorry to say that what the taxpayers want to know is if their money has gone to the right person for the right purpose and for the right amount. We should be making the decision on discharge in view of this.
Over the years, the only progress achieved by the Commission, Parliament and the Council is the shifting of responsibility to Member States. While it is true that programmes are implemented in Member States, the institution to which the European taxpayers entrust their money is the European Commission. This is the institution that releases the money and that should, therefore, be performing the necessary controls before doing so.
To make matters worse, the Commission and Parliament are now discussing a tolerable risk of error. Why tolerate any error - the new name for irregularity - when the financial complexity of the European Union is that of a medium-sized bank? Last year, the Council discharge was postponed from April to November because this Parliament said it was not satisfied with their financial management, even if the auditors did not criticise their financial management. When the situation had not changed by November, this Parliament took the decision to discharge the Council. Now again, all cannons are directed to the Council and postponement is being proposed.
Are we being serious about our responsibility or are we playing politics here? Is discharge an interinstitutional game, as has been said in the past? Can taxpayers tolerate this game anymore? This is about their money.
Colleagues, I call upon all of you to exercise your responsibility with due care and withhold discharge to the Commission, to Parliament, to the Council, to the European Development Fund and to the Court of Auditors, that does not publish the declaration of financial interests, until all of these institutions give proof of sound financial management.
Mr President, there is a problem, because on the notice board, I see the name of Mr López Garrido, who is going to speak on behalf of the Council, but he is going to respond to what I said about the Council's budget and their failure to implement the budget and other documents - words which he did not hear, because he arrived very late.
Mr Czarnecki, I ask you to take the floor on a point of order.
rapporteur. - (PL) I wanted to say, very briefly, that I would like to give the minister a chance to respond to my criticisms, and that I would like to have a minute to repeat them.
You were right when you said that Mr López Garrido is on the list of speakers. We shall see. He has just the same freedom to speak as you do.
(DE) Mr President, I believe that all members of the Committee on Budgetary Control are agreed on one point, to be precise, the fact that we need solutions for the EU agency system. For that reason, I would like to propose eleven approaches to a solution. They could enable us to save EUR 500 million every year, without affecting the quality of administrative performance.
My eleven approaches to a solution are as follows: 1) There needs to be a sufficient primary legislative base. The Treaty of Lisbon has also failed to create this base. 2) An immediate freeze, until an independent analysis has established the added value of this decentralisation once and for all. 3) The closing of seven agencies and the merging of the administrative tasks of individual agencies. 4) In future, every agency must be the direct responsibility of a single EU Commissioner and, above all, the EU Commissioner for interinstitutional relations and administration should be responsible for horizontal issues. 5) A reduction in the members of the administrative board. The number of full members should not exceed 10% of the positions or a total number of 20. 6) There needs to be a catalogue of location criteria that must be taken into account when determining the location of agencies - as we have already heard in Mrs Haug's speech, this is urgently needed. 7) EU agencies should be freed from EU Staff Regulations. 8) All agency directors should be elected for a fixed period of time at the proposal of the Commission and only after consulting and after receiving the approval of the European Parliament. 9) A clear performance agreement between the Commission and the agencies with clearly defined quantitative criteria that are summarised by the EU Court of Auditors in an annual performance ranking. 10) All agencies should transfer financial data to a database. Then it would be quite straightforward for us as budget rapporteurs to do statistical analysis. Until now that has been impossible, as data comes in paper form. 11) The principle of subsidiarity. The requirement for justification has yet to be taken into account by the Commission.
So, the solutions are on the table. Mr Geier, Mrs Gräßle, it is time that you also allowed this solution here in the House.
Mr President, I am delighted to be here at this debate, even though I was not formally invited. I was not formally invited by Parliament to attend this debate. Despite that, when I learnt that this House and some of its Members were asking for my presence here, it was my great pleasure to come straight away to attend this debate.
I believe that the Council budget for the 2008 financial year was correctly implemented, as can be deduced from the annual report of the Court of Auditors. There have been one or two speeches - Mr Søndergaard's, for example - that have mentioned transparency, lack of transparency or not enough transparency. I want to be perfectly clear on this: the Council believes that it is absolutely transparent in the way in which it implements its budget and therefore that it correctly applies the requirements that have been made, as demanded by the Financial Regulation.
In addition, as you know, the Council publishes a report on the previous year's financial management on its website. I would like to draw your attention to the fact that the Council is today the only institution to have published a preliminary report on its 2009 accounts for the general public to see.
Similarly, a few days ago, on 15 March to be precise, the Chair of Coreper and the Secretary-General of the Council met with a delegation from Parliament's Committee on Budgetary Control. At that meeting, they gave all the information requested on the topics and issues put forward by Parliament's Committee on Budgetary Control relating to implementation of the Council's budget for 2008.
Mr Gerbrandy asked about the need to move forward with mutual control by both institutions on budgetary issues without a 'gentlemen's agreement'. That is what Mr Gerbrandy said. If Parliament wished to review that agreement, the Council would be willing to consider it and discuss a new agreement based on reciprocity between the two institutions. There is therefore no problem in discussing that situation and perhaps reaching a new agreement that, if possible, improves on the one we have had until now.
That is what the Council would like to point out with regard to the debate held this morning. I am very grateful to you for the oral invitation to come here but, I repeat, I was not formally invited to this sitting.
Thank you Minister. Thank you very much for so kindly complying with our request. That gives me cause to say that the Commission never receives a formal invitation to this sitting either. I have been a Member of this House for a while and I have noticed that in cases like yours, when the Council is represented here - even when it is not really necessary - it contributes greatly to the success of a Presidency. In this respect, I should like to thank you again very much.
(FR) Mr President, Mr Šemeta, Mr López Garrido, thank you once again for joining us. My first words will be to thank my fellow Member, Mr Liberadzki, since I am speaking on behalf of the Group of the European People's Party (Christian Democrats) concerning the granting of discharge to the European Commission.
I should also like to thank the rapporteurs for the other political groups, as well as the Court of Auditors and, in particular, its President, Mr Caldeira, who is doing a tremendous job of clarifying these extremely complicated procedures for us.
Our group is going to vote in favour of granting discharge to the European Commission, Mr Šemeta, and I would like to mention the part played by your predecessor, Mr Kallas - who did a great deal of work with us, particularly under the previous term of office - in achieving these positive developments.
Firstly, on the annual accounts, the Court of Auditors has issued a positive Statement of Assurance. Therefore, Mr Ashworth, perhaps the Conservatives will vote in favour of the annual accounts at least. May I take this opportunity to thank Mr Taverne and his predecessor, Mr Gray.
On the subject of the accounts, I cannot help but voice concern, once again, in the face of the EUR 50 billion of negative own capital, and I still do not understand why we do not enter into the accounts the claims we have on the Member States, which add up to approximately EUR 40 billion and represent the pensions payable to staff.
As for the legality and regularity of the underlying transactions, some people are saying that the Court of Auditors' statement is negative. The fact is, we do not have a clue. I have read and reread that statement. We do not know whether or not, under Article 287 of the treaty, we have a positive opinion on the underlying transactions. The Court has issued some opinions - five paragraphs - to us, but we do not know. Moreover, the resolution proposes that the Court fulfil this task stipulated by the treaty. It is in this context that we must come together to review all these discharge procedures on the cost of control.
As regards the methods, we are asking our governments for national statements of assurance that we will never have. I propose that national audit bodies be involved in the audit chain so that they may issue certificates to their governments, which would be included in the discharge procedure.
I also propose shortening the deadlines. Can you believe that this is April 2010 and we are talking about the 2008 accounts? The deadlines have to be shortened. I propose a study on the consolidated accounts. I do not agree with postponing discharge in respect of the Council because the Court of Auditors has not made any comments regarding the Council.
I shall conclude, Mr President, by proposing an interinstitutional conference with the Commission, the Council, all the national parliaments, which control the executives, and the national audit bodies, in order to develop our discharge procedure in very technical areas and to make matters much clearer than they are today.
(DE) Mr President, representatives of the Commission and, above all, the Council, ladies and gentlemen, we hear this every year in the debate on improvements in the implementation of the distribution of European funds: more accurate and more efficient control of expenditure in all bodies and institutions, more transparency for Parliament and also for citizens. The presence today of the Council is the first indication that something is changing in the Council as well. Marvellous, we are pleased - as you have heard - but that is certainly not enough for us. It is precisely the difference that you mentioned - you believe you have created complete transparency, while we believe you have not yet answered our questions from the debate at the end of November - that shows that we are not yet cooperating with each other as well as we should be. You spoke of the 1970 agreement that you want to amend and develop. That is all well and good, but this expectation of ours is hardly new. We have mentioned it a few times and now you have acted as if it were a new thing entirely.
The Group of the Progressive Alliance of Socialists and Democrats will support Mr Czarnecki's report. We share his criticism and that of the other groups. We will not grant discharge to the Council, either today or next month. I am therefore surprised by the request by Mrs Andreasen, since I obviously believe that the Member States are responsible for 80% of the funds. That does not exempt the Council from its responsibilities, since the Council is not a fourth or fifth institution in the EU, but works together with the Member States.
However, our criticism, I agree, has no real consequences. As Mr Audy has pointed out, we must develop our tools. Every year, we show the Council the yellow card of discharge refusal and nothing happens. We must therefore develop our tools: not only tangible criticism, but also consequences - what happens if the Council does not work with us. That will possibly also mean constitutional change.
Thank you very much, Mrs Weiler. Ladies and gentlemen, I have just checked again in the rules of procedure: we are not supposed to sing songs in plenary, without first asking the Conference of Presidents. However, we are allowed to congratulate a colleague. Mr Chatzimarkakis, whose birthday it is today, has the floor for two and a half minutes. Many happy returns!
(DE) Thank you, Mr President, that was very kind. Commissioner Šemeta, the adoption of the reports on the budgetary management of the European bodies and institutions is one of our most important obligations as representatives of the European people - it is our sovereign duty. The question of what Europe has done with taxpayers' hard earned money is crucial for the acceptance of the European integration project.
I would first like to thank all the rapporteurs for their efforts. However, I see light and shadow in the reports. I see light in budgetary management overall. Meanwhile, it is the case that everywhere the EU controls and manages funds itself, it runs things in accordance with the rules. Whether or not it is efficient is another matter altogether. As the European Parliament, we should pay closer attention to the efficiency of policies, political issues and implementation, in particular, with regard to the 2020 agenda.
There is shadow in the area of cohesion policy. Eleven per cent of things do not comply with the rules and this percentage is too high. Therefore, it is very important that the EU tries harder to recover funds paid out incorrectly. The Committee on Budgetary Control has therefore adopted an amendment tabled by the Group of the Alliance of Liberals and Democrats for Europe. We want 100% of the money back.
For 2010, I have the honour of being the rapporteur for the European Commission discharge. Due to the delayed entry into force of the Treaty of Lisbon, this will be no easy task. We must monitor very closely whether the new responsibilities of individual Commissioners lead to even less transparency and more concealment of responsibilities. We must and will examine this very closely.
Allow me to single out two areas: firstly, the so-called non-governmental organisations and secondly, the gentlemen's agreement. Between 2008 and 2009, the European Union paid NGOs over EUR 300 million in funds. These include honourable organisations like the Deutsche Welthungerhilfe. However, there are also some that want to destroy the reputation of the European Union, namely Counter Balance, which has attacked the European Investment Bank. This is not acceptable and we must deal with it. We need a register and a definition of such non-governmental organisations, as they receive a lot of tax money.
With regard to the gentlemen's agreement I would like to thank Mr López Garrido. I would like to thank you for coming. I would also like to point to the historical element: questioning and revising the gentlemen's agreement after 40 years is a huge step. Given the importance of Parliament due to the new Treaty of Lisbon, it is also a necessary step. We must ensure transparency, here and in the Council.
Mr President, yet again, this Parliament is being presented with substandard accounts and being asked to discharge them. These are accounts which the Court of Auditors has refused to give a positive statement of assurance - accounts which still fall short of being legal and regular. The auditors have said - again - that these accounts are riddled with irregularities, yet we are expected to rubber-stamp them.
I am pleased that Mrs Mathieu has recommended a postponement of discharge for the European Police College accounts. We will support that recommendation, as OLAF needs more time to conclude its investigation. Allegations have been made of fraudulent activity at that College, including the use of taxpayers' money by staff to buy furniture for their personal use.
I can tell Parliament that the British Conservatives will not accept these irregularities. We shall refuse to grant discharge until such time as the Court of Auditors gives a positive statement of assurance.
Trust in politicians is at an all-time low, and we will reduce our standing further if we are seen to condone such waste. Every time we discharge substandard accounts, we encourage more waste and more fraud. Every time we vote to grant discharge, we send a signal to the Council, to the Commission and to our constituents that we do not treat this issue seriously.
My party will look particularly carefully at how Labour and Liberal Democrat MEPs decide to vote on this issue. They cannot argue at home that they want to bring change to politics - to clean up and reform politics - and yet, year on year, vote to accept these substandard accounts. Anyone who is serious about reforming this system and about protecting the taxpayer should vote against granting discharge.
(NL) Mr President, given the high error rates, I do not approve of granting discharge to the European Commission. We are still not doing enough to simplify the rules, particularly those for the Structural Funds. Four independent advisory boards have presented a proposal, to which the Commission has yet to give a satisfactory response. Independent, external verification within the Commission's Impact Assessment Board is truly indispensable. If Dr Stoiber's high-level group lends substance to this, that group should also be given sufficient resources for the necessary secretarial support. In addition, a broader mandate is required. We need to reduce not only the administrative burdens but also the costs of substantive compliance, nor should the mandate remain confined to the existing legislation: new legislation, too, ought to be subjected to critical analysis. This, Mr President, would represent a contribution to a structural reduction in the burden of rules unduly hindering the functioning of authorities and enterprises.
(DE) Mr President, ladies and gentlemen, first of all, I should like to discuss the problems with development aid that are nearly always emphasised by the Court of Auditors and to thank Mrs Ayala Sender for her good cooperation that was remarkably pleasant.
Firstly, there is often the problem of budget support. That means that there is even suspicion that in countries where we are trying to help the population a little, budget support is partly being used by corrupt and totalitarian regimes to suppress undesirable population groups or even critics. I am extremely critical of this budget support. It should be reduced or stopped for countries in which we clearly have problems with the use of budget support.
Secondly, now as before, we have the problem that the payments often contain errors, that there is a lack of coordination and targeting of development aid projects between the different institutions and levels in one country and there is no recognisable setting of priorities. It is essential that this is made a matter of priority, so that we can improve the sustainability and effectiveness of projects in those countries where people really are in dire need.
Furthermore, now as before, I consider it essential that development aid and the European Development Fund in general are integrated into the overall budget.
On pre-accession aid for Turkey I would like to say that I was surprised that the completely normal criticism which, in other countries, would have long since led to the blocking and withholding of financing, has led so quickly to a hiccup in the cooperation between Turkey and the Commission. I consider it completely normal that we firstly lay down the strategy and the goals, then the timeframes, the project orientation, the yardsticks for measuring and then the method of performance monitoring.
However, if all of this is lacking and projects are implemented that are then declared successful, I have a problem with the way the programme is implemented. For this reason, I personally consider it necessary that at least part of the funding is withheld until it we have suitable assurances that the funds will be properly spent. We have now reached a compromise, but I consider it necessary to monitor the problem, since other countries like Bulgaria, Romania or Greece will be affected. I think it is necessary that everyone be treated in the same way and not differently.
Therefore, I ask that in the area of buildings policy, provision be made for a medium-term building strategy by means of clear construction and financial planning. Large projects should receive their own budget lines and a reporting system related to construction progress, and we should not pay any more costs for bridging lenders. As we are such large institutions, we need buildings and they must be planned carefully and transparently.
My last point is that I believe it is necessary to simplify the programmes as a matter of urgency, since that is how problems in the respective countries arise, and this must not simply remain a rhetorical demand, but must finally be implemented.
(Applause)
(DE) Mr President, Commissioner, Mr López Garrido, I am delighted that you are here and so demonstrate the Council's recognition of this important debate. Ladies and gentlemen, we all know this little trick: if you want to embarrass someone, ask them a question with a wording like, do you still actually smack your children? Even if the person says no, they have implicitly admitted that in the past, they did smack their children.
The discharge report for Parliament by Mr Staes, who I would like to thank for his work, is a critical report, and to me, in some areas at least, it has followed this logic. Self-criticism is good, but it should then be accurate. I have had many discussions in my group on how we might reject this or that wording in the report on Parliament's discharge. Some of us have come under more than a little pressure in our home countries regarding this.
However, I do want to convey to you my answers to these questions as to why we have rejected some wording or other in the report on Parliament's discharge. There are proposals that are already a reality. We could re-table them, but why? There are proposals that are not helpful, such as the idea of making the Committee on Budgetary Control a sort of alternative internal audit authority or an intermediary between the Bureau and plenary. There are many good proposals in this report that were, however, all adopted.
Then there are proposals in this report that only represent a partial reality, as, for example, in Amendment 26 now on the table. This amendment demands the establishing of an internal control system in groups of this House. Nothing should be more obvious. In the Group of the Progressive Alliance of Socialists and Democrats, however, this has long been a reality, precisely for that reason. If my group were to agree to this, we would be acting as if we had some catching up to do. Therefore, we can, in this example, only agree if this reality is also illustrated in the report. I therefore propose adding the following phrase to this paragraph: as it is the fact in the S&D Group.
(SV) Mr President, although many problems remain, control and auditing of the EU's funds has improved and is becoming increasingly thorough. We are seeing the results of this, which is pleasing - but more can be done. Our motto should be not to waste a single cent. Where the development funds are concerned, the EU is the world's largest giver of aid. It is good that we are making a difference in the world and demonstrating our solidarity with the poorest people in the world. I believe EU citizens are happy to go along with this, but the money must be used in the best possible way. It must not go to corrupt leaders who are lining their own pockets, nor must we waste money on projects and initiatives that are not forward-looking and of adequate quality.
We here in Parliament have a particular responsibility in this respect. I submitted a number of amendments to the Committee, which were dealt with relatively benevolently by the rapporteur. The fact is that the EU must be clearer and must demand that those countries that the EU supports uphold the most basic human rights, such as freedom of expression and freedom of the press. Unfortunately, that is not currently the case.
Allow me to give a very clear example: EU aid to Eritrea. In Eritrea, critics of the regime are thrown into prison without trial and without even being told of what they are accused. They have languished in appalling prison conditions for years. What have they done? They have criticised the country's leadership and president.
We should be clearer about this. The EU must be able to make its aid conditional upon the recipient countries respecting the most fundamental human rights and I believe that the report should have been more forceful and clearer in this respect. I believe this is what the taxpayers of Europe would expect of us.
(NL) Mr President, the Staes report contains a very important paragraph entitled 'Members as public persons'. This title is very apt. Each Member of this Parliament is a public person, and must be able to answer to the public at any moment for how he or she works and, in particular, must be able to justify how he or she has spent the budgets provided by the taxpayer. Indeed, all of us here handle taxpayers' money, and so citizens have a right to know how we are spending that money.
There has been a great deal of improvement in terms of accountability in Parliament in recent years, but MEPs are not yet required to be accountable for all their funds. I refer in particular to the maximum of EUR 4 200 per month at the disposal of each Member for general expenditure. I now have to pay a substantial sum each year to employ an external accountant to provide that accountability. This is odd; we should simply be providing it in the presence of Parliament's services as we do for our travel and subsistence expenses. Therefore, I would urge you to support Amendment 33 to paragraph 65 on this subject.
(PL) The European Personnel Selection Office, or EPSO, is an interinstitutional unit responsible for selection of staff for the European Union institutions. I am very pleased that the discharge reports have taken up this topic. Efforts are necessary to investigate and eliminate the geographical disproportions among candidates and among successful candidates for positions in the civil service of the European Union institutions. Particularly unacceptable is the continued under representation of citizens of the new Member States, including Poland, and not only in the European Union's civil service. This phenomenon is especially flagrant, in my opinion, among middle and higher level managerial staff. Doubts are also caused by the long recruitment process and the management of lists of successful candidates. Often, successful candidates who have been chosen in competitions - those who were successful in a competition - accept a job outside the European Union institutions because they simply cannot wait so long, and the entire recruitment process is wasted.
I am pleased that the EPSO has set up a corrective programme and accepted the Court of Auditors' comments, and that it has already accepted some of the European Parliament's comments. I will certainly follow the effects of the corrective programme carefully, always remembering that the EPSO's objective should be, above all, to reach the best possible candidates with the offers of EU institutions, to select the best possible candidates and to create the best possible list of successful candidates, with proportional representation of all the Member States.
(BG) Commissioner, Mr López Garrido, ladies and gentlemen, I would like to express my view on the discharge of responsibility by European agencies. Allow me, first of all, to pass on the apologies of my colleague, Georgios Stavrakakis, who was unable to come to the debate on this matter, even though he worked on the report during the last few months as shadow rapporteur for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament. He cannot come due to the well-publicised transport problems.
In the view of the S&D Group, issues relating to the transparent and legal use of the European Union's budget are a priority and the management of public finances as a whole depends, to a large extent, on the successful resolution of these issues. For this reason, I would also like to thank the rapporteur, Mrs Mathieu, as well as the members of the European Court of Auditors and the heads of the agencies with whom we worked very extensively. I wish to point out that the auditing of budget agencies is an extremely complicated and arduous procedure as there is significant variation among them in terms of their practices and competence.
Allow me to begin with the general statement that 2008 proves that the agencies are continuing to improve the implementation of their budgets from one year to the next. I would like to digress and say to any fellow Members not expecting any comments from the Court of Auditors in support of the budget that the time when the Court of Auditors stops making comments will be when confidence in this body will decrease. The fact is that the number of errors is on the decline and the level of transparency and discipline is on the rise with the implementation of budgets. This progress is also taken into consideration by the European Court of Auditors, while agency heads are making ever-greater efforts to improve accounting and control systems.
There are obviously still shortcomings. These were mentioned by Parliament and the Court of Auditors. The causes of these shortcomings are both objective and subjective. The good news is that they can all be remedied and action is being taken to do this.
The main problem arose with the European Police College CEPOL. The problems in this organisation have been going on for several years and are due to various reasons: the change to the accounting system, unclarified matters relating to the host state, omissions regarding the notification of contracts and the use of public funds for purposes other than those intended. Even though concessions have been made for a few years, producing a result somewhat more slowly than expected, I support this year the postponement of discharge in respect of the implementation of this agency's 2008 budget until a new audit has been carried out and the College's new management assumes clear responsibility for ensuring that the irregularities and legal inconsistencies are eliminated in the shortest time possible.
The second problem was linked to Frontex, especially to the agency's ability to use the resources allocated to it. The head of the agency gave satisfactory answers on this matter during the Committee hearings.
There are a number of actions we need to take in future in the area of budget control within the agencies. I will boil them down to three measures. Firstly, agency heads must continue their efforts to observe stricter compliance with budget discipline. Secondly, measures must be taken to simplify accounting rules, especially in the case of cofinanced and self-financed agencies. Lastly, we must examine a proposal tabled by the Court of Auditors for the introduction of criteria indicating how successfully these agencies perform their tasks.
(DE) Mr President, ladies and gentlemen, a few comments about the use of European funds in the enlargement process. Here we had to evaluate a special report by the Court of Auditors on the use of pre-accession aid for Turkey. As the Committee on Budgetary Control, we are very disappointed by the findings of the report by the Court of Auditors. In the previous period, funds were spent by the Commission without any strategy or effective audit and, above all, projects had no concrete relation to progress towards accession. Even with the new Instrument for Pre-Accession Assistance (IPA), which entered into force in 2007, the Court is not in a position to assess the effectiveness of the funds spent. Yet here we are talking about EUR 4.8 million up to 2013.
At first, a sense of helplessness predominated in the committee. Where and when can we have any political influence on the use of pre-accession aid if the next assessment of the Court only takes place after 2012? The Committee on Budgetary Control therefore calls on the Commission to revise the IPA programme as a matter of urgency. Until progress is assessed, we also call for the freezing of funds to the annual level of 2006. Here, we have the beginnings of a compromise.
In addition, we suggest that generally - generally and without explicit reference to Turkey - the IPA must be applied flexibly, including for special forms of membership or cooperation or neighbourhoods or similar options. In the process of accession negotiations, focussing purely on EU Membership may prove to be a very poor investment.
Now the criticism of the Greens and the left is that with these demands, we would interfere in foreign policy and Turkey would thus receive special treatment. No, if we do not react to obvious deficits here, then we are ensuring special treatment. If we make exceptions with Turkey, we can also cease work with budgetary control for Croatia, Romania, Bulgaria or Greece. That is, after all, one and the same topic.
I call on the Commission not to turn a blind eye, just because it is Turkey. Rather support Turkey's accession according to the accession criteria that the Community itself has set.
(DA) Mr President, I would like to talk today about Parliament's discharge report. We have in front of us what I believe is the most thorough, most critical and most forward-looking European Parliament discharge report ever. That is a good thing. I would therefore like to thank Mr Staes for such a constructive piece of work.
It is unusual for an institution to grant discharge to itself, and indeed this calls for a high degree of responsibility, transparency and control. However, the report actually helps ensure that we, as Parliament, are able to shoulder this responsibility and demonstrate transparency and ensure better control. That is, of course, a good thing.
Having said that, there is still room for improvement. I will merely mention here some of the areas that I think some of the amendments address. I think we need to do more to allow our citizens to follow our work. We can ensure this by giving citizens easier access to our reports on the website - including those reports that are critical. I also think it is important for us to look at the functioning of our procurement procedures here in Parliament. This is a high risk area and good amendments have also been proposed in this respect. Moreover, I also think we need to look at whether the leadership structure can be improved and made even more transparent, both for us parliamentarians and for our citizens to help keep checks on Parliament. Furthermore, though it has often been said before, I do not, of course, think we should spend money on renovating our office facilities here in Strasbourg. Instead, we should ensure that we have only one seat.
I come from Denmark, a country with a long tradition of transparency, openness and control, particularly as regards the use of taxpayers' money. These are values that I prize, and I believe that they should also be more prevalent throughout the EU. I believe that the discharge report for the European Parliament shows that we in Parliament are taking this on board and are moving in the right direction. It also puts us in a better position to criticise the other institutions.
(NL) Mr President, a great deal has already been said in this debate, and so I should like to confine myself to two points. The first is Parliament's discharge; after all, if you want to monitor others, you have to take a particularly critical approach to your own budget. Mr Staes has presented a report on this that I would have endorsed wholeheartedly six or seven years ago, but in those six or seven years, many things have taken a turn for the better. Examples include the reimbursement of only those travel expenses actually incurred and the Statute for Assistants. The funny thing is that Mr Staes mentioned these in his speech a little while ago, but the pity of it is that these achievements do not yet appear in the report. I hope this can be rectified in the vote in two weeks' time so that the report is ultimately a balanced one. I have every confidence in this happening.
The second is a general point, Mr President, as I think we shall be seeing a difficult budgetary discussion in coming years. Despite the extra tasks that have fallen to us since Lisbon, our budget is not expected to increase in the new period, which means that, in the context of European expenditure, it will become increasingly necessary to achieve several policy objectives at the same time with a single expense. This requires a Court of Auditors that can actually audit the multiple action of expenditure rather than merely looking at whether the rules are satisfied. Our Court of Auditors is currently unable to do this. Thus, if we wish to draw up an efficient budget for the new budgetary period that can also be audited, changes to the Court of Auditors will be required. Therefore, I propose that, in future, the Court of Auditors does indeed attend debates on budgets and on budgetary control, and I should like the European Commission to tell me how it means to approach this challenge.
Mr President, I wanted to speak on the European Parliament's discharge and first of all to thank the rapporteur for the excellent work he has done, and the hard work he has done, along with many others.
I think it goes without saying that everyone in this Chamber wants improvements to openness and transparency and wants value for money for taxpayers, but we have to make sure that any changes to our processes actually are improvements. I am not sure whether some of the recommendations in the current report are improvements. For example, a recommendation to remove the bathrooms within this building will prove very costly, as will the proposal to replace the whole fleet of European Parliament cars.
There are also some recommendations within the report that are already included in the 2011 budget proposals. Examples include a review of Europarl TV to make sure it is effective and is doing its job, and also the call for a long-term building strategy, which is already in place or is at least called for in the future. There are also some recommendations within the report that cover issues where improvements have already been made or are in the process of being made.
However, there are, of course, some positives in the report, and these should indeed be supported - for example, the reduction in paper wasted in printing. We all see piles of paper printed every day and surely there must be some scope for reduction there.
Also welcome is the call for a rationalisation of external studies, and cooperation with other institutions on those studies, so that we can avoid duplication and make some efficiency savings. I understand some amendments will be put forward again for the 2011 European Parliament budget.
The report also asks for an annual report from the risk manager, and again I think that is a good thing. All this demonstrates that there is a need for a balance in the discussions we have on the discharge for the European Parliament. I have no doubt that the Budgetary Control Committee will ensure that it exercises its responsibilities in future and will want to report in the future on how the recommendations in this report are being implemented and dealt with.
(DE) Mr President, ladies and gentlemen, first of all, I would like to say I was happy that I only had to travel to Strasbourg this week and not to Brussels, because Strasbourg is much closer for me and therefore it was a great advantage to be able to travel unhindered despite the interruption in flight connections.
My second request regards budgetary control. We still have the same old pack of paper that shows what is going through plenary this week. I would be pleased if we could receive a computer here in our workstations, particularly since we can view everything electronically, so that when voting, we then have the amendments in our own languages in front of us and the vote can be carried out in a targeted manner. We have hundreds of votes, always at midday, and it would be good if we did not have to haul the paper around with us, but had the texts provided in electronic form. After all, the European Parliament should be at the leading edge of technology.
Thirdly, when we travel somewhere, we then have all the accounting to do, which has recently become very bureaucratic. It is a large additional burden for us as MEPs, but also for the administration of the House. The additional audit imposes additional conditions. We should establish a working party here that reverts to what is essential - correct and precise accounting - in order to reduce the bureaucratic burden by 25%, and not raise it by 50%, as has happened in recent months.
As far as structure is concerned, I would ask the Commission to check whether, since many countries are currently in crisis in terms of the financial situation, we should focus more on investments in the Cohesion Fund and the Regional Fund and not so much on the consumption of European funding. Even an increase of funds to 1.27% of Gross National Income (GNI) would be sensible in order to achieve more in investment activities.
(RO) I would like to begin by mentioning the implementation of the European Union general budget for the financial year 2008, Section III - Commission and executive agencies. We welcome the voluntary initiatives launched by Denmark, the Netherlands, Sweden and the United Kingdom in producing national management statements.
We firmly believe that progress will be achieved when national management declarations will be received for all the European Union's funds which are subject to shared management. In this regard, we urge the Commission to produce recommendations on drafting these management statements.
With regard to the research framework programme, we are concerned that the current programme does not meet the needs of a modern research environment. We feel that modernisation and additional simplification must be carried out for the future framework programme.
I would also like to mention the implementation of the budget of the European Network and Information Security Agency for the financial year 2008. It is indicated in this agency's accounts that revenue was recorded, which was accrued from interest amounting to more than EUR 143 000 for the financial year 2008, which highlights that the agency has a high volume of liquidity over long periods. In this regard, we urge the Commission to examine not only the possibilities for fully implementing cash management based on needs, but also, in particular, the extension of ENISA's mandate both beyond 2012 and as regards competences.
(DE) Mr President, if we want a European Union that is accepted by its citizens, then it is crucial that citizens also know what is being done with the money they pay in taxes. Therefore, Mrs Schaldemose's demand for more transparency is perfectly justified and I believe this is where the European project stands or falls.
However, it is not just about transparency, it is also about readability. We are, as it were, paid to deal with such matters full-time. I think that when they occasionally look at such a document, citizens should also be able to do something concrete with it. Thus, we must call on the Commission to work on the readability of its documents, in particular, those concerning the budgetary framework. Then citizens would know very quickly how large or small the EU budget is and how much is always demanded of the EU.
The fact that Member States expect the EU to do something but, on the other hand, are not so ready to provide any money, is a political problem that we all have, and this is a field that the Commission should tackle in the coming years.
(DE) Mr President, a few words on the particularly critical discussion concerning the Instrument for Pre-Accession Assistance for Turkey. This has increased steadily since 2002, although Turkey is taking more steps backward than forward. The latest special report by the Court of Auditors reveals major problems. Funds were not spent effectively and were not sufficiently evaluated.
I therefore call on the Commission to go out and explain to EU citizens before discharge what exactly has happened to the EUR 800 million a year for Turkey.
Now to the different agencies in general. The uncontrolled growth, the establishment, reestablishment and expansion of EU agencies, which has almost tripled since 2000, clearly contradicts the demands of the Lisbon Strategy for less bureaucracy. This also includes the new European Asylum Support Office.
Although we are talking about 2008, a word on the European Monitoring Centre for Drugs and Drug Addiction. I would really like to know whether it was asleep when, at the beginning of the year, hard drugs were legalised in the Czech Republic and now, thanks to open borders, we have fabulous drug tourism. So we are tough as nails with smokers, but are caught napping when it comes to hard drugs.
(DE) Mr President, ladies and gentlemen, I, too, would like to address the issue of pre-accession aid. The Court of Auditors says clearly in its report that it is not in a position to prove the proper utilisation of funds on the basis of current programmes. The European Commission has therefore established programmes that we cannot monitor and whose effectiveness we cannot check.
In its opinion, the Committee on Budgetary Control delivered a clear position, and now there is unbelievable lobbying by the Turkish side. With regard to budget discharge, the question here is not whether or not Turkey will join the EU. It is not about whether or not we want to please representatives of other friendly countries, it is about us checking whether the programmes are really effective, it is about money reaching those it is intended for and not being drained off somewhere. It is also about us handling European citizens' tax money properly. Therefore, I would be very grateful if the majority of the House could make the right decision when it is finally up for the vote.
Mr President, I represent a party that is opposed to the whole EU project and to our country's membership of the EU. This might lead people to suspect that we would object to the discharge of accounts regardless of the evidence. I would like to reject that suspicion.
Whilst our default position would be to object to the approval of almost all future expenditure, I had hoped that we would support the discharge of accounts for past expenditure if the evidence justified it, even if we disapproved of the purposes of that expenditure. However, we shall oppose the discharge of the accounts as a whole because of the quantity of irregularities.
We would not confuse judgment of the regularity or irregularity of expenditure with approval or disapproval of the purpose. I hope that all others, whether they approve of the purposes of the expenditure or not, will take the same approach.
(DE) Mr President, ladies and gentlemen, we are discussing discharge of the 2008 budget, but discharge is always an opportunity to look ahead and I feel that in this context in particular, we must focus on the many agencies that we have introduced. We certainly must provide these agencies with financial resources but we must also ensure that they can do substantive work.
I am thinking of the European Chemicals Agency (ECHA), which is responsible for the chemical industry and which is to assume additional duties in the coming period and is to be responsible for biocides. We must ensure that efficient, forward-looking work is done that also corresponds to our policies, and therefore I ask that we all ensure that these agencies are able to work well and efficiently for us in the future too.
Member of the Commission. - Mr President, I would like to stress once more the Commission's commitment to pursuing the progress we have made over the last years in order to further improve the quality of spending. I will, of course, look carefully at the discharge decisions that the European Parliament will adopt in two weeks' time, and the Commission will ensure appropriate follow-up.
I would also like to thank you for a very good discussion today. I think that many good ideas were expressed during the discussion, and I would like to look at a few of them.
Firstly, regarding national management declarations, an issue raised by Bart Staes and other Members, I would just remind you that, together with Commissioner Lewandowski, we sent a letter to the Committee on Budgetary Control saying that we will make a proposal regarding national management declarations in the forthcoming revision of the Financial Regulation. I think that, together with proposals on simplification and with the introduction of the concept of tolerable risk of error, this will allow significant improvements in the situation with the management of structural funds. Mr Søndergaard was very concerned about this.
The issue of the role of internal audits and internal controls was raised by Mrs Herczog. I fully share her view on this and would just say that next week, we will discuss the audit strategy for 2010-12 and will pay much more attention to the improvement of internal control systems in the Commission.
I also share the views expressed by Mr Audy and some other honourable Members about the discharge procedure. I think that we have to launch a discussion on how to improve the discharge procedure in order to ensure that most of the discharge results are implemented as fast as possible. It is now 2010 and we are discussing the discharge for 2008, as it was impossible to implement anything during 2009. I think that a thorough discussion involving stakeholders and the Court of Auditors is needed. I fully share your views and the views of other Members who talked about this issue.
I also think that it is very important to address the issue of the efficiency of the spending of EU funds. In our general audit strategy, we pay great attention to the improvement of auditing in terms of also auditing the efficiency of EU spending. I think that this will give us results in the future.
On Turkey, the Commission will follow up the recommendations to improve the objectives and the monitoring of progress. For all areas of spending, we have to improve the quality of spending, from objective setting to impact evaluation.
The results achieved so far demonstrate that the European Union is pursuing its efforts to improve the way that taxpayers' money is spent and adds value to our citizens. This progress is also the result of your action as the discharge authority, always being attentive to the way the EU budget is used, critical when it is not satisfactory, but also supportive when progress is made. This is an important message to convey to citizens of the EU.
Therefore, let me conclude by expressing my special thanks to the European Parliament for its support for the Commission's efforts towards better financial management of the European Union's budget.
Mr President, so that the Minutes are correct, I represent rapporteur Bogusław Liberadzki, who, like many others in this House, has been a victim of the transport problems this week. I am very happy to do so and would like to use the opportunity to go over a few of the remarks made during the debate.
For a start, Commissioner Šemeta, to my great satisfaction, you have stressed that the Commission will take steps to further strengthen the accountability of the leading actors in the management of EU funds. We all know what that means. Indeed, we all know that it means that we must remind the Member States of the European Union that manage a large portion of European funds of their responsibility to do so in accordance with good practice, because we also all know that the majority of the errors that are made in the utilisation of European funds are made by the Member States and at this level.
That is why it is also rather unsatisfactory to hear colleagues from the European Conservatives and Reformists Group and the Europe of Freedom and Democracy Group, all of whom, including Mr Czarnecki, have other commitments, strongly criticising the Commission in the debate and saying that the Commission will be refused discharge. I would have expected my fellow Members to support pushing for national management statements in this House and also in the Member States, because that is where mistakes are being made and there is insufficient cooperation. Then it is rather unsatisfactory to hear colleagues from the ECR Group say that everything that happens here is substandard - knowing quite well that responsibility lies somewhere else entirely.
Once again, I would like to mention pre-accession aid, because I feel that a few things have to be put right there. I would like to remind you that the Committee on Budgetary Control supported the rapporteur with a slight majority. I would also like to remind you that during the reporting, the representative of the European Court of Auditors sought to remind the rapporteur that his report was about the behaviour of the Commission as regards what was deemed to be worthy of criticism, not about the behaviour of Turkey. Our fellow Members in the Group of the European People's Party (Christian Democrats) have voted amendments into the discharge of the Commission that we would like to remove straightaway, because here it is obviously less about the utilisation of taxpayers' money and more about the question of where accession negotiations with Turkey are going. Deciding that at this point is the wrong way to go.
Mr President, in my concluding speech, I would like to thank Commissioner Šemeta and the Commission services responsible for development aid and humanitarian aid for their diligent and effective cooperation in this process.
I also wish to give the Spanish Presidency due recognition for the efforts it is making in this discharge procedure, especially its offer to launch a debate on renewing the interinstitutional agreement with the Council, since the current one has clearly been obsolete for some time. However, I must also express my rejection of the improvised procedure of this Chamber, which clearly had not thought of formally inviting either the Court of Auditors or the Council until 09.00 today.
Criticising their absence when we had not even taken the trouble to invite them appears to me to be bordering on the ridiculous and bad faith. I believe that if we want to be respected and able to meet our new responsibilities, our interinstitutional procedures must be more rigorous and serious, and less opportunistic.
To conclude the debate on discharge for the European Development Funds, I only wish to express my gratitude for the excellent cooperation I have enjoyed with my colleagues, particularly Mrs Hohlmeier, and to welcome the major improvements achieved in the effective and transparent implementation of European development aid.
Of all the positive actions that come out of the European Union's work, the citizens are particularly appreciative of European development aid and even call for it to be more visible and more extensive. However, they also become concerned if it is not made clear why we help certain governments with budgetary aid, or if we do not explain the reasons or provide sufficient guarantees of strict control in cases where circumstances change due to coups d'état, corruption scandals, violations of human rights or setbacks on the road towards democracy or gender equality.
The significant progress we have seen and noted is good reason for us to discharge the Seventh, Eighth, Ninth and Tenth European Development Funds, but we shall have to continue making improvements. This Parliament will remain particularly watchful to ensure that the new post-Lisbon interinstitutional system and the European External Action Service framework do not jeopardise the improvements that have been achieved, so that citizens can continue to feel proud of European development aid.
Mr President, ladies and gentlemen, I should, of course, like to thank all my fellow Members who have spoken about my report, particularly Mr Itälä, Mr Gerbrandy, Mrs Herczog, Mr Geier, Mr van Dalen, Mrs Schaldemose, Mrs de Lange and Mr Vaughan. I believe that everything has been said, although I must express my surprise about the production of this report. It is the third time I have been rapporteur for the European Parliament discharge, and I sense a change in perception.
The first and second times, it was relatively easy to make criticisms in this House. The third time it has been harder. It is clear that, suddenly, this House has become more touchy, and quite possibly lacking in self-criticism. In the press, I have had some people accusing me, some of my fellow Members challenging me on this, saying: this is all well and good, but what you are writing puts wind in the sails of the Eurosceptics. I disagree: I am an MEP who is both pro-European and critical, and if I come across things I believe could be improved or changed, or things such as the voluntary pension fund that have been associated with impropriety in the past, it is my duty to say so. We pro-European MEPs must point these things out, as this is the way to take the wind out of the sails of the Eurosceptics, who subsist on half-truths - sometimes out-and-out lies - of this kind. It is up to us to tell it as it is, and I shall always do so; I shall never gloss over abuses. That is my basic position.
Mr President, I would like to thank Mr Geier, who has noticed that I sometimes say what I think. I must say I am going to learn wonderful things from the Council's representative - a Spanish minister who always disappears when he knows the Council is going to be criticised. He was not here at the beginning when I spoke, and he is not here now, when I want to speak again.
It is no accident that, of the seven institutions which I have had occasion to assess, six of them are more or less in order, and one is the cause of continual problems. I will remind everyone that a year ago, it was the same. The Council was granted discharge only in November. I do think this will happen earlier this year, but I would not want to allow a situation in which we receive a document, not for the year 2008, but for 2007. This shows either that there is chaos in the General Secretariat of the Council or that they are treating Parliament like an unintelligent schoolboy. A situation in which all European institutions are equal but the Council thinks it is more equal, just like in George Orwell's Animal Farm, is a situation which is highly alarming.
I do think, however - and let us be fair - that in what the Council representative said, there was one very important proposal. This concerns the departure, as I understand it, from the famous gentlemen's agreement of 1970, and so is a recognition that the Parliament of 40 years ago, which was then still nominated by national parliaments and not chosen in elections, should now be treated more seriously. Departure from that gentlemen's agreement is a very good move, for which I am very grateful to the Council. I think I proposed such an oral amendment at the vote in May.
Mr President, I wish to thank, firstly, the shadow rapporteurs, who really cooperated very effectively with me in order to draft this report, and, secondly, all the members of the Committee's secretariat, because this was a very demanding task.
I also wish to thank those Members who have spoken during these debates, and I fully share their concerns. It was evident from their speeches that they want to increase the transparency and the monitoring of EU funds, which is completely understandable.
I should like, in my conclusion, to also point out that the agencies in question have a political role too - this must be pointed out, it is also very important - and that, in order to carry out this important political role effectively, they have a work programme. This work programme really must be consistent with that of the European Union and must - this is my hope - be monitored by our three institutions.
Indeed, while certain agencies cooperate naturally and spontaneously with them, others are far less receptive and, in such cases, our institutions' texts have no binding force. We need to think very seriously about this, Mr President.
I should add briefly that the services have informed me that they have quickly gone through the minutes of recent years. During the last legislative period, the Council adopted a position and appeared in the debate once, and that was only in a second reading, because the discharge had originally been postponed in 2009 and the Council was only present in the second round. In this respect, the perception that we are on the road to improvement is certainly not wrong.
The debate is closed.
The vote will take place during the May part-session.
Written statements (Rule 149)
Mr President, ladies and gentlemen, this House has to be a paragon in terms of financial transparency and internal budgetary control. We cannot be hard enough on ourselves in this regard. In such a large parliament, with so many Members and members of staff, things cannot work perfectly all the time. Wherever there are people working together, things will go wrong. Even the strictest internal controls cannot prevent that. Yet we must also recognise that great efforts have been made in recent years to put things right.
I should like to give two examples. Firstly, the new Statute for Assistants, which is in place at long last following years of discussion. The abuses that existed have now been virtually eliminated. The second example is the reimbursement of expenses. Action has been taken and clear and precise rules introduced in this field, too. Has this solved all the problems? Absolutely not. It is to be welcomed that internal controls have been further tightened, but giving the vague impression that things are being covered up is unacceptable in my eyes, as it is not true. I should like to conclude by saying with regard to future budget increases that we must have the courage to explain to the public that the Treaty of Lisbon means a great deal of extra work, and that a higher budget for communication and contact with visitors is indeed justified.
in writing. - Generally, we are pleased to see the current state of affairs regarding the budget of the European Union. However, there is still room for improvement. Significant improvement, I would say. Ceterum censeo, France has decided to sell a Mistral class warship to Russia; we believe that She will sincerely regret that action.
(The sitting was suspended at 12.00 and resumed at 15.00)